DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 4/5/2022. As directed by amendment: Claims 1-2, 5-7, 12-13, 17-18, 21, 23-24, 27, 29, 31, and 33 were amended. Claims 8-11 were not amended. Claims 3-4, 14-16, 19-20, 22, 25-26, 28, 30, and 32 were cancelled. No new claims were added. Thus, Claims 1-2, 5-13, 17-18, 21, 23-24, 27, 29, 31, and 33 are presently pending in this application.
Allowable Subject Matter
Claims 5, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-10, 12-13, 17, 21, 23-24, 27, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (“Wang”, US 20160085594) in view of Boyapalle et al (“Boyapalle”, US 20170257303).
Regarding Claim 1, Wang teaches at least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to: 
receive, via a communications network, data captured by a plurality of Internet-of- Things (IoT) sensor devices (par 93; par 33; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
receive, via the communications network, context information associated with a set of edge devices (par 93; par 33; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
wherein each edge device in the set comprises one or more compute resources (par 93; The set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs.), 
determine, based on the data and the context information, workload assignments for at least a subset of edge devices from the set of edge devices (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030.), 
wherein the workload assignments assign processing of the data across the subset of edge devices (par 91-96; par 61; par 57; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The candidate VTSs are available VTSs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The VTS may borrow resources from another VTS in order to meet the requirements of the request 1018 (workload assignments). Thus, processing is distributed across a subset of the VTSs (first set of edge devices).); 
and transmit, via the communications network, the data to the subset of edge devices based on the workload assignments (par 95-96; par 33; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120.), 
wherein each edge device in the subset is to process a portion of the data based on the workload assignments (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030.). 
Wang does not explicitly teach sensor data; wherein the sensor data is indicative of an external environment detected by the IoT sensor devices; and wherein the context information indicates: a type of the one or more compute resources; and a current resource utilization of the one or more compute resources.
Boyapalle teaches sensor data (par 120; par 106-107); 
wherein the sensor data is indicative of an external environment detected by the IoT sensor devices (par 120; par 106-107; Physical measurements such as voltage or thermal measurements comprise an external operating environment.); 
and wherein the context information indicates: a type of the one or more compute resources (par 120); 
and a current resource utilization of the one or more compute resources (par 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).	
Regarding Claim 2, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the set of edge devices is configured to connect to the communications network at an edge of the communications network (Fig. 1, elements {110, 120, 130, 140}, par 32-33; par 41; par 3; The first set of edge devices are IoT entities that contain a subset of the VTSs. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120. The VTCs and VTSs may reside in various IoT entities as depicted in Figs. 1-3 such as the IoT entities 130 or the IoT server 160, which are at the edge of the Edge Network 110 or the edge of the core network 120. Paragraph 3 mentions that IoT entities may include devices, gateways, routers, servers, etc.).
Regarding Claim 7, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the set of IoT sensor devices and the set of edge devices are managed by a broker (Fig. 10, element 1020, par 91-96; par 41; The VTB is the broker. The first set of edge devices are IoT entities that contain a subset of the VTSs.).  
Regarding Claim 9, Wang and Boyapalle teach the storage medium of Claim 7.
Wang further teaches wherein the broker is a distributed broker (Fig. 5, elements {513, 514}; par 0041; par 0046; The VTBs 513 (first broker) and 514 (second broker) comprise a distributed broker.).
Regarding Claim 10, Wang and Boyapalle teach the storage medium of Claim 7.
Wang further teaches wherein the broker is an inter-edge broker (Fig. 16, elements {1640, 1641}, par 0119; VTB 1641 is on the edge inside of the provider network 1640.).  
Regarding Claim 12, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches determine, based on the data and the context information, the workload assignments for at least the subset of edge devices from the set of edge devices further cause the machine to determine the workload assignments based on a service level requirement (par 91-96; par 41; The first set of edge devices are IoT entities that contain a subset of the VTSs. The context information is the list of candidate VTSs. The second set of edge devices are IoT entities that contain a subset of the VTCs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualization request 1018 (workload assignments) is based on the creation of certain required virtual resources (service level requirement).).
Wang does not explicitly teach sensor data.
 Boyapalle teaches sensor data (par 120; par 106-107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).	
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 1.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 5.
Regarding Claim 21, Wang teaches a network interface to communicate over a network (par 32-33; The communications network is the combination of the edge network 110 and the core network 120. Each entity uses an interface to communicate via the network.); 
and a processor to (par 32-33; par 41): 
via the network interface (par 32-33; Each entity uses an interface to communicate via the network.).
The remainder of Claim 21 can be rejected with the same reasoning as Claim 1.
Regarding Claim 23, Claim 23 can be rejected with the same reasoning as Claim 5.
Regarding Claim 24, Claim 24 can be rejected with the same reasoning as Claim 1.
Regarding Claim 27, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches the one or more compute resources (par 93; The first set of edge devices are IoT entities that contain a subset of the VTSs.).  
Wang does not explicitly teach wherein the context information further indicates: resource capabilities (of resources).
Boyapalle teaches wherein the context information further indicates: resource capabilities (of resources) (par 120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Regarding Claim 29, Claim 29 can be rejected with the same reasoning as Claim 27.
Regarding Claim 31, Claim 31 can be rejected with the same reasoning as Claim 27.
Regarding Claim 33, Claim 33 can be rejected with the same reasoning as Claim 27.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Lachman et al (“Lachman”, US 20170329808).
Regarding Claim 6, Wang and Boyapalle teach the storage medium of Claim 1.
Wang further teaches wherein the instructions further cause the machine to transmit, (the response) for a second set of edge devices to a broker managing the second set of edge devices (par 95-96; par 33; par 41; The second set of edge devices are IoT entities that contain another subset of the VTSs. The resource request items RRIs is the workload information. The workload assignments is the virtualization request 1018 sent to the VTS 1030. The virtualized resources are available via networks such as Edge network 110 and core network 120. The communications network is the combination of the edge network 110 and the core network 120. The broker is the VTB 1020.).
Wang does not explicitly teach transmit, via out-of-band interface; workload assignments.
Boyapalle teaches workload assignments (par 120; par 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Wang and Boyapalle do not explicitly teach transmit, via out-of-band interface.
Lachman teaches transmit, via an out-of-band interface (par 0005; par 0053).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the out-of-band interface of Lachman because it allows for a separate channel outside of the main channel in order to provide non-overlapping channels to improve network performance (Lachman; par 0005).
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 6.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Seed et al (“Seed”, US 20160248871).
Regarding Claim 8, Wang and Boyapalle teach the storage medium of Claim 7.
Wang and Boyapalle do not explicitly teach wherein the broker is a centralized broker.
Seed teaches wherein the broker is a centralized broker (Fig. 9, element 203, par 0108).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the central message broker of Seed because it reduces the complexity of having devices communicate with multiple brokers by requiring only a single transport connection to one message broker (Seed; par 0108). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Boyapalle in view of Akireddy et al (“Akireddy”, US 20160014140).
Regarding Claim 11, Wang and Boyapalle teach the storage medium of Claim 7.
Wang and Boyapalle do not explicitly teach wherein the broker is a federated broker.  
	Akireddy teaches wherein the broker is a federated broker (par 0076).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Boyapalle with the federated brokers of Akireddy because it enables brokers to be federated at different levels, so that brokers may be identified based on their type of tasks, requests, and communications networks (Akireddy; par 0076).
Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: The Examiner contends that the previous version of independent Claim 1 is obvious in view of the Wang-Boyapalle combination. Office Action at 3. However, Applicant respectfully submits that the proposed combination fails to teach, suggest, or disclose at least the elements emphasized above from Claim 1, as amended.
Examiner’s Response: Wang modified by Boyapalle is used to reject the newly amended claims. Please refer to the 35 USC § 103 section of the office action for more details.
Argument 2: In addition, the proposed combination would not have been obvious to one of ordinary skill in the art at the time of the invention. For example, the Examiner combines Wang's disclosure of requesting resources from VTSs with completely unrelated disclosure from Boyapalle that simply mentions the use of "sensor data" in a completely different context. Office Action at 3-5 (citing Wang 0091-96), 5-6 (citing Boyapalle 0120). In particular, Boyapalle discloses that "[i]nformation from sensors and other sources 501-508... can be used to provide indications...of performance characteristic measurement levels for information handling systems." Boyapalle 0120. Thus, in Boyapalle, the sensor data merely serves as an indication of the performance characteristics of a system, which is entirely unrelated to processing sensor data captured by multiple devices and/or distributing the processing of that sensor data among other devices. Accordingly, there simply would have been no motivation to combine these references in the manner suggested by the Examiner. 
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang with the resource utilization measurements and sensors of Boyapalle because they enable for the system to take full advantage of the capabilities and capacities of a client information handling system in order to improve performance (Boyapalle; par 25).
Boyapalle is used to modify the invention of Wang in order to provide sensor information such as utilization information and many other device measurements (Boyapalle; par 120) which would be advantageous to the system of Wang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gupta et al (US 20170235585), Abstract - Specialized, service optimized virtual machines are assigned to handle specific types of Internet of Things (IoT) devices. An IoT context mapping policy engine within the context of a virtualized network function manages IoT context mapping policy functions in load balancers. The IoT context mapping policy functions select service optimized virtual machines based on IoT device IDs, and assign those virtual machines to handle the devices. The IoT context mapping policy functions provide load data to the IoT context mapping policy engine. Based on the load data, the IoT context mapping policy engine maintains appropriate scaling by creating or tearing down instances of the virtual machines.
Kim et al (US 20070150589), Abstract - Provided are a context-awareness based system supporting autonomous system construction and a method of operating the system. A context-awareness based user system operating in association with at least one server providing system software and platform software includes a platform manager downloading at least one piece of software required to operate the user system from the server according to a context profile based on context information provided by a sensor and managing the downloaded software; and a profile cache storing at least one profile managed by the platform manager. Accordingly, user convenience can be maximized by autonomously modifying or reconstructing a system software structure in order to cope with various situations that arise when using a single user system.
Kyasanur et al (Multi-Channel Wireless Networks: Capacity and Protocols*, April 2005, University of Illinois at Urbana-Champaign, 20 pages), Abstract - Wireless technologies, such as IEEE 802.11a, provide for multiple non-overlapping channels. Typical multi-hop wireless network configurations have only used a single channel for the network. The available network capacity can be increased by using multiple channels, and nodes can be equipped with multiple interfaces to utilize the available channels. However, the number of interfaces per node is expected to be smaller than the number of channels. We establish the capacity of multi-channel networks under this scenario. We develop novel link layer and routing protocols that are designed specifically for multi-channel operation. Simulation results demonstrate the effectiveness of the proposed approach in significantly increasing network capacity, by utilizing all the available channels, even when the number of interfaces is smaller than the number of channels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./Examiner, Art Unit 2444  
   
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444